Exhibit 10.23

 

OSHKOSH CORPORATION

 

2009 INCENTIVE STOCK AND AWARDS PLAN

(as amended through September 19, 2011)

 

1.                                      Purposes, History and Effective Date.

 

(a)                                  Purpose. The Oshkosh Corporation 2009
Incentive Stock and Awards Plan has two complementary purposes: (i) to attract
and retain outstanding individuals to serve as officers, directors, employees
and consultants and (ii) to increase shareholder value. The Plan will provide
participants incentives to increase shareholder value by offering the
opportunity to acquire shares of the Company’s common stock, receive monetary
payments based on the value of such common stock, or receive other incentive
compensation, on the potentially favorable terms that this Plan provides.

 

(b)                                 History. Prior to the effective date of this
Plan, the Company had in effect the 1990 Plan, which was originally effective
April 9, 1990, and the 2004 Plan, which was originally effective February 3,
2004. The 1990 Plan terminated upon shareholder approval of the 2004 Plan on
February 3, 2004, and no new awards have been granted under the 1990 Plan since
such date. Upon shareholder approval of this Plan, the 2004 Plan will terminate
and no new awards will be granted under the 2004 Plan, although awards granted
under the 2004 Plan or the 1990 Plan and still outstanding will continue to be
subject to all terms and conditions of the 2004 Plan or the 1990 Plan, as
applicable, subject to Section 14(c) of this Plan.

 

(c)                                  Effective Date. This Plan will become
effective, and Awards may be granted under this Plan, on and after the Effective
Date. This Plan will terminate as provided in Section 14.

 

2.                                      Definitions. Capitalized terms used in
this Plan have the following meanings:

 

(a)                                  “1990 Plan” means the Oshkosh Corporation
1990 Incentive Stock Plan, as amended.

 

(b)                                 “2004 Plan” means the Oshkosh Corporation
2004 Incentive Stock and Awards Plan, as amended.

 

(c)                                  “Affiliate” has the meaning ascribed to
such term in Rule 12b-2 promulgated under the Exchange Act or any successor
rule or regulation thereto.

 

(d)                                 “Award” means a grant of Options, Stock
Appreciation Rights, Performance Shares, Performance Units, Shares, Restricted
Stock, Restricted Stock Units or an Incentive Award. Any Award granted under
this Plan shall be provided or made in such manner and at such time as complies
with the applicable requirements of Code Section 409A to avoid a plan failure
described in Code Section 409A(a)(1), including, without limitation, deferring
payment to a specified employee or until a specified distribution event, as
provided in Code Section 409A(a)(2).

 

(e)                                  “Board” means the Board of Directors of the
Company.

 

(f)                                    “Cause” means, except as otherwise
determined by the Committee upon the grant of an Award, (i) conviction of a
felony or a plea of no contest to a felony, (ii) willful misconduct that is
materially and demonstrably detrimental to the Company or an Affiliate,
(iii) willful refusal to perform requested duties consistent with a
Participant’s office, position or status with the Company or an Affiliate (other
than as a result of physical or mental disability) or (iv) other conduct or
inaction that the Committee determines in its discretion constitutes Cause,
except that, with respect to clauses (ii), (iii) and (iv), Cause shall be
determined by a majority of the Committee at a meeting held after reasonable
notice to the Participant and including an opportunity for the Participant and
his or her counsel to be heard, and the Committee

 

A-1

--------------------------------------------------------------------------------


 

shall not have the right to determine that Cause exists pursuant to clause
(iv) following the occurrence of a Change in Control. All determinations of the
Committee as to Cause shall be final.

 

(g)                                 “Change in Control” means the occurrence of
any one of the following events:

 

(i) any Person (other than (A) the Company or any of its subsidiaries, (B) a
trustee or other fiduciary holding securities under any employee benefit plan of
the Company or any of its subsidiaries, (C) an underwriter temporarily holding
securities pursuant to an offering of such securities, or (D) a corporation
owned, directly or indirectly, by the shareholders of the Company in
substantially the same proportions as their ownership of stock in the Company
(individually, an “Excluded Person” and collectively, “Excluded Persons”)) is or
becomes the “Beneficial Owner” (as such term is defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Company (not
including in the securities beneficially owned by such Person any securities
acquired directly from the Company or its Affiliates after the Effective Date,
pursuant to express authorization by the Board that refers to this exception)
representing 25% or more of (1) the combined voting power of the Company’s then
outstanding voting securities or (2) the then outstanding shares of common stock
of the Company; or

 

(ii) the following individuals cease for any reason to constitute a majority of
the number of Directors then serving:  individuals who, on the Effective Date,
constituted the Board and any new Director (other than a Director whose initial
assumption of office is in connection with an actual or threatened election
contest, including but not limited to a consent solicitation, relating to the
election of directors of the Company) whose appointment or election by the Board
or nomination for election by the Company’s shareholders was approved by a vote
of at least two-thirds (2/3) of the Directors then still in office who either
were Directors on the Effective Date or whose appointment, election or
nomination for election was previously so approved; or

 

(iii) consummation of a merger, consolidation or share exchange of the Company
with any other corporation or issuance of voting securities of the Company in
connection with a merger, consolidation or share exchange of the Company (or any
direct or indirect subsidiary of the Company), other than (A) a merger,
consolidation or share exchange that would result in the voting securities of
the Company outstanding immediately prior to such merger, consolidation or share
exchange continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity or any parent thereof)
at least 50% of the combined voting power of the voting securities of the
Company or such surviving entity or any parent thereof outstanding immediately
after such merger, consolidation or share exchange, or (B) a merger,
consolidation or share exchange effected to implement a recapitalization of the
Company (or similar transaction) in which no Person (other than an Excluded
Person) is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company (not including in the securities beneficially owned by
such Person any securities acquired directly from the Company or its Affiliates
after the Effective Date, pursuant to express authorization by the Board that
refers to this exception) representing 25% or more of (1) the combined voting
power of the Company’s then outstanding voting securities or (2) the then
outstanding shares of common stock of the Company; or

 

(iv) (A) the shareholders of the Company approve a plan of complete liquidation
or dissolution of the Company or (B) the consummation of the sale or disposition
by the Company of all or substantially all of the Company’s assets (in one
transaction or a series of related transactions within any period of twenty-four
(24) consecutive months), other than a sale or disposition by the Company of all
or substantially all of the Company’s assets to an entity at least 75% of the
combined voting power of the voting securities of which are owned by Persons in
substantially the same proportions as their ownership of the Company immediately
prior to such sale.

 

A-2

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, no “Change in Control” shall be deemed to have
occurred if there is consummated any transaction or series of integrated
transactions immediately following which the record holders of the common stock
of the Company immediately prior to such transaction or series of transactions
continue to have substantially the same proportionate ownership in an entity
that owns all or substantially all of the assets of the Company immediately
following such transaction or series of transactions.

 

(h)                                 “Change in Control Price” means the highest
of the following: (i) the Fair Market Value of a Share, as determined on the
date of the Change in Control; (ii) the highest price per Share paid in the
Change in Control transaction; or (iii) the Fair Market Value of a Share,
calculated on the date of surrender of the relevant Award in accordance with
Section 16(c), but this clause (iii) shall not apply if in the Change in Control
transaction, or pursuant to an agreement to which the Company is a party
governing the Change in Control transaction, all of the Shares are purchased for
and/or converted into the right to receive a current payment of cash and no
other securities or other property.

 

(i)                                     “Code” means the Internal Revenue Code
of 1986, as amended. Any reference to a specific provision of the Code includes
any successor provision and the regulations promulgated under such provision.

 

(j)                                     “Committee” means the Human Resources
Committee of the Board (or a successor committee with the same or similar
authority).

 

(k)                                  “Company” means Oshkosh Corporation, a
Wisconsin corporation, or any successor thereto.

 

(l)                                     “Director” means a member of the Board,
and “Non-Employee Director” means a Director who is not also an employee of the
Company or its Subsidiaries.

 

(m)                               “Disability” has the meaning ascribed to the
terms “total disability” or “totally disabled” in the Oshkosh Corporation Long
Term Disability Program for Salaried Employees (or any successor plan thereto).

 

(n)                                 “Effective Date” means the date the
Company’s shareholders approve this Plan.

 

(o)                                 “Exchange Act” means the Securities Exchange
Act of 1934, as amended. Any reference to a specific provision of the Exchange
Act includes any successor provision and the regulations and rules promulgated
under such provision.

 

(p)                                 “Fair Market Value” means, per Share on a
particular date, the last sales price on such date on the national securities
exchange on which the Stock is then traded, as reported in The Wall Street
Journal, or if no sales of Stock occur on the date in question, on the last
preceding date on which there was a sale on such exchange. If the Shares are not
listed on a national securities exchange, but are traded in an over-the-counter
market, the last sales price (or, if there is no last sales price reported, the
average of the closing bid and asked prices) for the Shares on the particular
date, or on the last preceding date on which there was a sale of Shares on that
market, will be used. If the Shares are neither listed on a national securities
exchange nor traded in an over-the-counter market, the price determined by the
Committee, in its discretion, will be used.

 

(q)                                 “Incentive Award” means the right to receive
a cash payment to the extent Performance Goals are achieved, and shall include
“Annual Incentive Awards” as described in Section 10 and “Long-Term Incentive
Awards” as described in Section 11.

 

A-3

--------------------------------------------------------------------------------


 

(r)                                    “Option” means the right to purchase
Shares at a stated price for a specified period of time.

 

(s)                                  “Participant” means an individual selected
by the Committee to receive an Award.

 

(t)                                    “Performance Goals” means any goals the
Committee establishes that relate to one or more of the following with respect
to the Company or any one or more Subsidiaries, Affiliates or other business
units:  sales or other revenues; cost of sales; expenses; cost reductions;
income or earnings, including net income, operating income, earnings per share
or margins; cash flow; debt; ratio of debt to equity or other financial measure
that appears on the Company’s financial statements or is derived from one or
more amounts that appear on the Company’s financial statements; return on
shareholders equity, capital, assets or other financial measure that appears on
the Company’s financial statements or is derived from one or more amounts that
appear on the Company’s financial statements; working capital or any of its
components, including accounts receivable, inventories or accounts payable;
assets; stock price; dividend payments; economic value added; market share; new
product releases; and product quality. As to each Performance Goal, the relevant
measurement of performance shall be computed in accordance with generally
accepted accounting principles, but, unless otherwise determined by the
Committee and to the extent consistent with Code Section 162(m), will exclude
the effects of (i) charges for reorganizing and restructuring, (ii) discontinued
operations, (iii) asset write-downs, (iv) gains or losses on the disposition of
a business or business segment, (v) changes in tax or accounting principles,
regulations or laws, (vi) extraordinary, unusual and/or non-recurring items of
gain or loss, and (vii) mergers, acquisitions or dispositions, that in each case
the Company identifies in its audited financial statements, including footnotes,
or the Management’s Discussion and Analysis section of the Company’s annual
report.  Also, the Committee may, to the extent consistent with Code
Section 162(m), appropriately adjust any evaluation of performance under a
Performance Goal to exclude any of the following events that occurs during a
performance period: (i) litigation, claims, judgments or settlements; (ii) the
effects of changes in other laws or regulations affecting reported results; and
(iii) accruals of any amounts for payment under this Plan or any other
compensation arrangements maintained by the Company.  In addition, in the case
of Awards that the Committee determines will not be considered
“performance-based compensation” under Code Section 162(m), the Committee may
establish other Performance Goals not listed in this Plan.

 

(u)                                 “Performance Shares” means the right to
receive Shares to the extent Performance Goals are achieved.

 

(v)                                 “Performance Units” means the right to
receive cash and/or Shares valued in relation to a unit that has a designated
dollar value or the value of which is equal to the Fair Market Value of one or
more Shares, to the extent Performance Goals are achieved.

 

(w)                               “Person” has the meaning given in
Section 3(a)(9) of the Exchange Act, as modified and used in Sections 13(d) and
14(d) thereof.

 

(x)                                   “Plan” means this Oshkosh Corporation 2009
Incentive Stock and Awards Plan, as may be amended from time to time.

 

(y)                                 “Restricted Stock” means Shares that are
subject to a risk of forfeiture and/or restrictions on transfer, which may lapse
upon the achievement or partial achievement of Performance Goals and/or upon the
completion of a period of service.

 

(z)                                   “Restricted Stock Unit” means the right to
receive cash and/or Shares the value of which is equal to the Fair Market Value
of one Share.

 

A-4

--------------------------------------------------------------------------------


 

(aa)                            “Retirement” means a Participant’s termination
of employment or service as a Director at a time that the Participant is at
least age 55 and has completed at least five (5) years of continuous service
with the Company.

 

(bb)                          “Rule 16b-3” means Rule 16b-3 as promulgated by
the United States Securities and Exchange Commission under the Exchange Act.

 

(cc)                            “Section 16 Participants” means Participants who
are subject to the provisions of Section 16 of the Exchange Act.

 

(dd)                          “Share” means a share of Stock.

 

(ee)                            “Stock” means the Common Stock of the Company,
par value of one cent ($.01) per share.

 

(ff)                                “Stock Appreciation Right” or “SAR” means
the right of a Participant to receive cash with a Fair Market Value equal to the
appreciation of the Fair Market Value of a Share during a specified period of
time.

 

(gg)                          “Subsidiary” means any corporation, limited
liability company or other limited liability entity in an unbroken chain of
entities beginning with the Company if each of the entities (other than the last
entities in the chain) owns the stock or equity interest possessing more than
fifty percent (50%) of the total combined voting power of all classes of stock
or other equity interests in one of the other entities in the chain.

 

3.                                      Administration.

 

(a)                                  Committee Administration. In addition to
the authority specifically granted to the Committee in this Plan, the Committee
has full discretionary authority to administer this Plan, including but not
limited to the authority to (i) interpret the provisions of this Plan,
(ii) prescribe, amend and rescind rules and regulations relating to this Plan,
(iii) correct any defect, supply any omission, or reconcile any inconsistency in
any Award or agreement covering an Award in the manner and to the extent it
deems desirable to carry this Plan into effect and (iv) make all other
determinations necessary or advisable for the administration of this Plan. A
majority of the members of the Committee will constitute a quorum, and a
majority of the Committee’s members must make all determinations of the
Committee. The Committee may make any determination under this Plan without
notice or meeting of the Committee by a writing that a majority of the Committee
members have signed. All Committee determinations are final and binding.

 

(b)                                 Delegation to Other Committees or Officers.
To the extent applicable law permits, the Board may delegate to another
committee of the Board or to one or more officers of the Company any or all of
the authority and responsibility of the Committee. However, no such delegation
is permitted with respect to Awards made to Section 16 Participants at the time
any such delegated authority or responsibility is exercised. The Board also may
delegate to another committee of the Board consisting entirely of Non-Employee
Directors any or all of the authority and responsibility of the Committee with
respect to individuals who are Section 16 Participants. If the Board has made
such a delegation, then all references to the Committee in this Plan include
such other committee or one or more officers to the extent of such delegation.

 

(c)                                  Indemnification. The Company will indemnify
and hold harmless each member of the Committee, and each officer or member of
any other committee to whom a delegation under Section 3(b) has been made, as to
any act done, or determination made, with respect to this Plan or any Award to
the maximum extent that the law and the Company’s by-laws permit.

 

A-5

--------------------------------------------------------------------------------


 

4.                                      Eligibility. The Committee may designate
any of the following as a Participant from time to time: any officer or other
employee of the Company or its Affiliates, an individual that the Company or an
Affiliate has engaged to become an officer or employee, a consultant who
provides services to the Company or its Affiliates, or a Director, including a
Non-Employee Director. The Committee’s designation of a Participant in any year
will not require the Committee to designate such person to receive an Award in
any other year.

 

5.                                      Types of Awards. Subject to the terms of
this Plan, the Committee may grant any type of Award to any Participant it
selects, but only employees of the Company or a Subsidiary may receive grants of
incentive stock options. Awards may be granted alone or in addition to, in
tandem with, or in substitution for any other Award (or any other award granted
under another plan of the Company or any Affiliate).

 

6.                                      Shares Reserved under this Plan.

 

(a)                                  Plan Reserve. Subject to adjustment as
provided in Section 16, an aggregate of 4,000,000 Shares, plus the number of
Shares described in Section 6(c), are reserved for issuance under this Plan. The
aggregate number of Shares reserved under this Section 6(a) shall be depleted by
the maximum number of Shares, if any, that may be payable under an Award as
determined at the time of grant; provided that the aggregate number of Shares
reserved under this Section 6(a) shall be depleted by 1.75 Shares for each Share
delivered in payment or settlement of a full-value Award. For this purpose, a
full-value award includes Shares, Restricted Stock, Restricted Stock Units
payable in Shares, Performance Shares, Performance Units payable in Shares and
any other similar Award payable in Shares under which the value of the Award is
measured as the full value of a Share, rather than the increase in the value of
a Share. Notwithstanding the foregoing, the Company may issue only 4,000,000
Shares upon the exercise of incentive stock options. For purposes of determining
the aggregate number of Shares reserved for issuance under this Plan, any
fractional Share shall be rounded to the next highest full Share.

 

(b)                                 Replenishment of Shares Under this Plan. If
an Award lapses, expires, terminates or is cancelled without the issuance of
Shares under the Award (whether due currently or on a deferred basis), or if
Shares are forfeited under an Award, or if Shares are issued under any Award and
the Company subsequently reacquires them pursuant to rights reserved upon the
issuance of the Shares, then such Shares shall be recredited to the Plan’s
reserve (in the same number as they depleted the reserve) and may again be used
for new Awards under this Plan, but such Shares may not be issued pursuant to
incentive stock options. Notwithstanding the foregoing, in no event shall the
following Shares be recredited to the Plan’s reserve: Shares tendered or
withheld in payment of the exercise price of an outstanding Option; Shares
tendered or withheld to satisfy federal, state or local tax withholding
obligations; and Shares purchased by the Company using proceeds from Option
exercises.

 

(c)                                  Addition of Shares from Predecessor Plans.
After the Effective Date, if any Shares subject to awards granted under the 1990
Plan or the 2004 Plan would again become available for new grants under the
terms of such plan if such plan were still in effect, then those Shares will be
available for the purpose of granting Awards under this Plan, thereby increasing
the number of Shares available for issuance under this Plan as determined under
the first sentence of Section 6(a). Any such Shares will not be available for
future awards under the terms of the 1990 Plan or the 2004 Plan.

 

(d)                                 Participant Limitations. Subject to
adjustment as provided in Section 16, no Participant may be granted Awards that
could result in such Participant:

 

(i) receiving Options for, and/or Stock Appreciation Rights with respect to,
more than 5,000,000 Shares during any period of five consecutive fiscal years of
the Company;

 

A-6

--------------------------------------------------------------------------------


 

(ii) receiving Awards of Restricted Stock relating to more than 1,500,000 Shares
during any period of five consecutive fiscal years of the Company;

 

(iii) receiving, with respect to an Award of Performance Shares and/or an Award
of Performance Units the value of which is based on the Fair Market Value of a
Share, payment of more than 600,000 Shares in respect of any period of two
consecutive fiscal years of the Company, or of more than 900,000 Shares in
respect of any period of three consecutive fiscal years of the Company;

 

(iv) receiving, with respect to an Annual Incentive Award in respect of any
single fiscal year of the Company, a cash payment of more than $6,000,000; or

 

(v) receiving, with respect to a Long-Term Incentive Award and/or an Award of
Performance Units the value of which is not based on the Fair Market Value of a
Share, a cash payment of more than $12,000,000 in respect of any period of two
consecutive fiscal years of the Company, or of more than $18,000,000 in respect
of any period of three consecutive fiscal years of the Company.

 

In all cases, determinations under this Section 6(d) should be made in a manner
that is consistent with the exemption for performance-based compensation that
Code Section 162(m) provides.

 

7.                                      Options. Subject to the terms of this
Plan, the Committee will determine all terms and conditions of each Option,
including but not limited to: (a) whether the Option is an “incentive stock
option” which meets the requirements of Code Section 422, or a “nonqualified
stock option” which does not meet the requirements of Code Section 422; (b) the
grant date, which may not be any day prior to the date that the Committee
approves the grant; (c) the number of Shares subject to the Option; (d) the
exercise price, which may never be less than the Fair Market Value of the Shares
subject to the Option as determined on the date of grant; (e) the terms and
conditions of exercise; and (f) the term, except that a stock option must
terminate no later than 7 years after the date of grant. In all other respects,
the terms of any incentive stock option should comply with the provisions of
Code Section 422 except to the extent the Committee determines otherwise. Except
to the extent the Committee determines otherwise, a Participant may exercise an
Option in whole or part after the right to exercise the Option has accrued,
provided that any partial exercise must be for one hundred (100) Shares or
multiples thereof. Except as the Committee may otherwise provide, an Option
shall expire at the earliest of 7 years from the date of grant, three (3) months
after termination of the Participant’s employment or service for reasons other
than death, Disability, Retirement or Cause, one (1) year after termination of
the Participant’s employment or service as a result of death or Disability,
three (3) years after termination of the Participant’s employment or service as
a result of Retirement, or immediately upon termination of the Participant’s
employment or service for Cause.

 

8.                                      Stock Appreciation Rights. Subject to
the terms of this Plan, the Committee will determine all terms and conditions of
each SAR, including but not limited to: (a) whether the SAR is granted
independently of an Option or relates to an Option; (b) the grant date, which
may not be any day prior to the date that the Committee approves the grant;
(c) the number of Shares to which the SAR relates; (d) the grant price, which
may never be less than the Fair Market Value of the Shares subject to the SAR as
determined on the date of grant; (e) the terms and conditions of exercise or
maturity; and (f) the term, provided that an SAR must terminate no later than 7
years after the date of grant. If an SAR is granted in relation to an Option,
then unless otherwise determined by the Committee, the SAR shall be exercisable
or shall mature at the same time or times, on the same conditions and to the
extent and in the proportion, that the related Option is exercisable and may be
exercised or mature for all or part of the Shares subject to the related Option.
Upon exercise of any number of SAR, the number of Shares subject to the related
Option shall be reduced accordingly and such Option may not be exercised with
respect to that number of Shares. The exercise of any number of Options that
relate to an SAR shall likewise result in an equivalent reduction in the number
of Shares covered by the related SAR.

 

A-7

--------------------------------------------------------------------------------


 

9.                                      Performance and Stock Awards. Subject to
the terms of this Plan, the Committee will determine all terms and conditions of
each award of Shares, Restricted Stock, Restricted Stock Units, Performance
Shares or Performance Units, including but not limited to: (a) the number of
Shares and/or units to which such Award relates; (b) whether, as a condition for
the Participant to realize all or a portion of the benefit provided under the
Award, one or more Performance Goals must be achieved during such period as the
Committee specifies; (c) the length of the vesting and/or performance period
and, if different, the date on which payment of the benefit provided under the
Award will be made; (d) with respect to Performance Units, whether to measure
the value of each unit in relation to a designated dollar value or the Fair
Market Value of one or more Shares; and (e) with respect to Performance Units
and Restricted Stock Units, whether to settle such Awards in cash, in Shares, or
in a combination of cash and Shares.

 

10.                               Annual Incentive Awards. Subject to the terms
of this Plan, the Committee will determine all terms and conditions of an Annual
Incentive Award, including but not limited to the Performance Goals, performance
period, the potential amount payable, the type of payment, and the timing of
payment, subject to the following: (a) the Committee must require that payment
of all or any portion of the amount subject to the Annual Incentive Award is
contingent on the achievement or partial achievement of one or more Performance
Goals during the period the Committee specifies, although the Committee may
specify that all or a portion of the Performance Goals subject to an Award are
deemed achieved upon a Participant’s death, Disability or Retirement; (b) the
performance period must relate to a period of at least one fiscal year of the
Company except that, if the Award is made at the time of commencement of
employment with the Company or on the occasion of a promotion, then the Award
may relate to a period shorter than one fiscal year; and (c) payment will be in
cash except to the extent that the Committee determines that payment will be in
Shares or Restricted Stock, either on a mandatory basis or at the election of
the Participant, having a Fair Market Value at the time of the payment equal to
the amount payable with respect to the Annual Incentive Award.

 

11.                               Long-Term Incentive Awards. Subject to the
terms of this Plan, the Committee will determine all terms and conditions of a
Long-Term Incentive Award, including but not limited to the Performance Goals,
performance period, the potential amount payable, the type of payment, and the
timing of payment, subject to the following: (a) the Committee must require that
payment of all or any portion of the amount subject to the Long-Term Incentive
Award is contingent on the achievement or partial achievement of one or more
Performance Goals during the period the Committee specifies, although the
Committee may specify that all or a portion of the Performance Goals subject to
an Award are deemed achieved upon a Participant’s death, Disability or
Retirement; (b) the performance period must relate to a period of more than one
fiscal year of the Company except that, if the Award is made at the time of
commencement of employment with the Company or on the occasion of a promotion,
then the Award may relate to a shorter period; and (c) payment will be in cash
except to the extent that the Committee determines that payment will be in
Shares or Restricted Stock, either on a mandatory basis or at the election of
the Participant, having a Fair Market Value at the time of the payment equal to
the amount payable with respect to the Long-Term Incentive Award.

 

12.                               Amendment of Minimum Vesting and Performance
Periods.  Notwithstanding any provision of this Plan that requires a minimum
vesting and/or performance period for an Award, the Committee, at the time an
Award is granted or any later date, may subject an Award to a shorter vesting
and/or performance period to take into account a Participant’s hire or
promotion, or may accelerate the vesting or deem an Award to be earned, in whole
or in part, in the event of a Participant’s death, Disability or Retirement.

 

13.                               Transferability. Awards are not transferable
other than by will or the laws of descent and distribution, unless and to the
extent the Committee allows a Participant to: (a) designate in writing a
beneficiary to exercise the Award after the Participant’s death; or (b) transfer
an Award.

 

A-8

--------------------------------------------------------------------------------


 

14.                               Termination and Amendment of Plan; Amendment,
Modification or Cancellation of Awards.

 

(a)                                  Term of Plan. Unless the Board earlier
terminates this Plan pursuant to Section 14(b), this Plan will terminate on the
earlier of (i) the date that is 10 years from the Effective Date and (ii) the
date when all Shares reserved for issuance have been issued.

 

(b)                                 Termination and Amendment. The Board or the
Committee may amend, alter, suspend, discontinue or terminate this Plan at any
time, subject to the following limitations:

 

(i) the Board must approve any amendment of this Plan to the extent the Company
determines such approval is required by: (A) action of the Board, (B) applicable
corporate law or (C) any other applicable law;

 

(ii) shareholders must approve any amendment of this Plan to the extent the
Company determines such approval is required by: (A) Section 16 of the Exchange
Act, (B) the Code, (C) the listing requirements of any principal securities
exchange or market on which the Shares are then traded or (D) any other
applicable law; and

 

(iii) shareholders must approve any of the following Plan amendments: (A) an
amendment to materially increase any number of Shares specified in
Section 6(a) or 6(d) (except as permitted by Section 16); or (B) an amendment to
the provisions of Section 14(e).

 

(c)                                  Amendment, Modification or Cancellation of
Awards. Except as provided in Section 14(e) and subject to the requirements of
this Plan, the Committee may modify or amend any Award or waive any restrictions
or conditions applicable to any Award or the exercise of the Award, and the
terms and conditions applicable to any Awards may at any time be amended,
modified or canceled by mutual agreement between the Committee and the
Participant or any other person(s) as may then have an interest in the Award, so
long as any amendment or modification does not increase the number of Shares
issuable under this Plan (except as permitted by Section 16), but the Committee
need not obtain Participant (or other interested party) consent for the
cancellation of an Award pursuant to the provisions of Section 16(a) or for the
modification or amendment of an Award: (i) to the extent the modification or
amendment is deemed necessary by the Committee to comply with any applicable law
or the listing requirements of any principal securities exchange or market on
which the Shares are then traded; (ii) to the extent the modification or
amendment is deemed necessary by the Committee to preserve favorable accounting
treatment of any Award for the Company; or (iii) to the extent the Committee
determines that such modification or amendment does not materially and adversely
affect the value of an Award or that such modification or amendment is in the
best interest of the affected Participant or any other person(s) as may then
have an interest in the Award. In addition, except as provided in
Section 14(e) and subject to the requirements of this Plan, the Committee may
modify or amend any Award granted to a Participant under the 1990 Plan or the
2004 Plan, or waive any restrictions or conditions applicable to any such Award,
to include Award terms consistent with the permitted terms of Awards granted
under this Plan.

 

(d)                                 Survival of Authority and Awards.
Notwithstanding the foregoing, the authority of the Board and the Committee
under this Section 14 will extend beyond the date of this Plan’s termination. In
addition, termination of this Plan will not affect the rights of Participants
with respect to Awards previously granted to them, and all unexpired Awards will
continue in force and effect after termination of this Plan except as they may
lapse or be terminated by their own terms and conditions.

 

(e)                                  Repricing Prohibited. Notwithstanding
anything in this Plan to the contrary, and except for the adjustments provided
in Section 16, neither the Committee nor any other person may decrease the
exercise price for any outstanding Option or SAR after the date of grant, cancel
an outstanding Option or SAR in exchange for cash or allow a Participant to
surrender an outstanding Option or SAR to the Company as consideration for the
grant of a new Option or SAR with a lower exercise price.

 

(f)                                    Foreign Participation. To assure the
viability of Awards granted to Participants employed in foreign countries, the
Committee may provide for such special terms as it may consider necessary or

 

A-9

--------------------------------------------------------------------------------


 

appropriate to accommodate differences in local law, tax policy or custom.
Moreover, the Committee may approve such supplements to, or amendments,
restatements or alternative versions of, this Plan as it determines is necessary
or appropriate for such purposes. Any such amendment, restatement or alternative
versions that the Committee approves for purposes of using this Plan in a
foreign country will not affect the terms of this Plan for any other country. In
addition, all such supplements, amendments, restatements or alternative versions
must comply with the provisions of Section 14(b)(ii).

 

15.                               Taxes.

 

(a)                                  Withholding.  The Company is entitled to
withhold the amount of any tax attributable to any amount payable or Shares
deliverable under this Plan after giving the person entitled to receive such
amount or Shares notice as far in advance as practicable, and the Company may
defer making payment or delivery if any such tax may be pending unless and until
indemnified to its satisfaction. If Shares are deliverable upon exercise or
payment of an Award, the Committee may permit a Participant to satisfy all or a
portion of the federal, state and local withholding tax obligations arising in
connection with such Award by electing to (a) have the Company withhold Shares
otherwise issuable under the Award, (b) tender back Shares received in
connection with such Award or (c) deliver other previously owned Shares, in each
case having a Fair Market Value equal to the amount to be withheld. However, the
amount to be withheld may not exceed the total minimum federal, state and local
tax withholding obligations associated with the transaction. The election must
be made on or before the date as of which the amount of tax to be withheld is
determined and otherwise as the Committee requires.

 

(b)                                 No Guarantee of Tax Treatment. 
Notwithstanding any provision of this Plan to the contrary, the Company does not
guarantee to any Participant or any other person(s) with an interest in an Award
that (i) any Award intended to be exempt from Code Section 409A shall be so
exempt, (ii) any Award intended to comply with Code Section 409A or Code
Section 422 shall so comply, or (iii) any Award shall otherwise receive a
specific tax treatment under any other applicable tax law, nor in any such case
will the Company or any Affiliate indemnify, defend or hold harmless any
individual with respect to the tax consequences of any Award.

 

16.                               Adjustment Provisions; Change in Control.

 

(a)                                  Adjustment of Shares.  If (i) the Company
shall at any time be involved in a merger or other transaction in which the
Shares are changed or exchanged; or (ii) the Company shall subdivide or combine
the Shares or the Company shall declare a dividend payable in Shares, other
securities (other than any associated preferred stock purchase rights issued
pursuant to that certain Rights Agreement, dated February 1, 1999, between the
Company and ComputerShare Investor Services, LLC, as successor rights agent, or
similar stock purchase rights that the Company might authorize and issue in the
future) or other property; or (iii) the Company shall effect a cash dividend the
amount of which exceeds 10% of the trading price of the Shares at the time the
dividend is declared, or the Company shall effect any other dividend or other
distribution on the Shares in the form of cash, or a repurchase of Shares, that
the Board determines by resolution is special or extraordinary in nature or that
is in connection with a transaction that the Company characterizes publicly as a
recapitalization or reorganization involving the Shares; or (iv) any other event
shall occur which, in the case of this clause (iv), in the judgment of the
Committee necessitates an adjustment to prevent dilution or enlargement of the
benefits or potential benefits intended to be made available under this Plan,
then, subject to Participants’ rights under Section 16(c), the Committee shall,
in such manner as it may deem equitable, adjust any or all of (A) the number and
type of Shares subject to this Plan (including the number and type of Shares
described in Sections 6(a) and 6(d)) and which may after the event be made the
subject of Awards under this Plan, (B) the number and type of Shares subject to
outstanding Awards, and (C) the grant, purchase, or exercise price with respect
to any Award. In any such case, the Committee may also (or in lieu of the
foregoing) make provision for a cash payment to the holder of an outstanding
Award in exchange for the cancellation of all or a portion of the Award (without
the consent of the holder of an Award) in an amount determined by the Committee
effective at such time as the Committee specifies (which may be the time such
transaction or event is effective), but if such transaction or event constitutes

 

A-10

--------------------------------------------------------------------------------


 

a Change in Control, then (1) such payment shall be at least as favorable to the
holder as the greatest amount the holder could have received in respect of such
Award under Section 16(c), and (2) from and after the Change in Control, the
Committee may make such a provision only if the Committee determines that doing
so is necessary to substitute, for each Share then subject to an Award, the
number and kind of shares of stock, other securities, cash or other property to
which holders of Stock are or will be entitled in respect of each Share pursuant
to the transaction or event in accordance with the last sentence of this
Section 16(a). However, in each case, with respect to Awards of incentive stock
options, no such adjustment may be authorized to the extent that such authority
would cause this Plan to violate Code Section 422(b). Further, the number of
Shares subject to any Award payable or denominated in Shares must always be a
whole number. In any event, Options previously granted to Non-Employee Directors
at the time of any event described in this Section 16(a) are subject to only
such adjustments as are necessary to maintain the relative proportionate
interest the Options represented immediately prior to any such event and to
preserve, without exceeding, the value of such Options. Without limitation,
subject to Participants’ rights under Section 16(c), in the event of any such
merger or similar transaction, subdivision or combination of Shares, dividend or
other event described above, whether or not constituting a Change in Control
(other than any such transaction in which the Company is the continuing
corporation and in which the outstanding Stock is not being converted into or
exchanged for different securities, cash or other property, or any combination
thereof), the Committee shall substitute, on an equitable basis as the Committee
determines, for each Share then subject to an Award, the number and kind of
shares of stock, other securities, cash or other property to which holders of
Stock are or will be entitled in respect of each Share pursuant to the
transaction. Notwithstanding the foregoing, if the Company shall subdivide the
Shares or the Company shall declare a dividend payable in Shares, and if no
action is taken by the Board or the Committee, then the adjustments contemplated
by this Section 16(a) that are proportionate shall nevertheless automatically be
made as of the date of such subdivision of the Shares or dividend in Shares.

 

(b)                                 Issuance or Assumption. Notwithstanding any
other provision of this Plan, and without affecting the number of Shares
otherwise reserved or available under this Plan, in connection with any merger,
consolidation, acquisition of property or stock, or reorganization, the
Committee may authorize the issuance or assumption of awards under this Plan
upon such terms and conditions as it may deem appropriate.

 

(c)                                  Change in Control. Except to the extent the
Committee provides a result more favorable to holders of Awards (either in an
award agreement or at the time of a Change in Control), in the event of a Change
in Control:

 

(i) each holder of an Option or SAR (A) shall have the right at any time
thereafter to exercise the Option or SAR in full whether or not the Option or
SAR was theretofore exercisable; and (B) shall have the right, exercisable by
written notice to the Company within 60 days after the Change in Control, to
receive, in exchange for the surrender of the Option or SAR, an amount of cash
equal to the excess of the Fair Market Value of the Shares covered by the Option
or SAR that is so surrendered on the date of surrender of the Option or SAR over
the purchase or grant price of such Shares under the Award;

 

(ii) Restricted Stock that is not then vested shall vest upon the date of the
Change in Control and each holder of such Restricted Stock shall have the right,
exercisable by written notice to the Company within 60 days after the Change in
Control, to receive, in exchange for the surrender of such Restricted Stock, an
amount of cash equal to the Change in Control Price of such Restricted Stock;

 

(iii) each holder of a Performance Share and/or Performance Unit for which the
performance period has not expired shall have the right, exercisable by written
notice to the Company within 60 days after the Change in Control, to receive, in
exchange for the surrender of the Performance Share and/or Performance Unit, an
amount of cash equal to the product of the value of the Performance Share and/or
Performance Unit and a fraction the numerator of which is

 

A-11

--------------------------------------------------------------------------------


 

the number of whole months that have elapsed from the beginning of the
performance period to which the Award is subject to the date of the Change in
Control and the denominator of which is the number of whole months in the
performance period;

 

(iv) each holder of a Performance Share and/or Performance Unit that has been
earned but not yet paid shall receive an amount of cash equal to the value of
the Performance Share and/or Performance Unit; and

 

(v) all Annual and Long-Term Incentive Awards that are earned but not yet paid
shall be paid, and all Annual and Long-Term Incentive Awards that are not yet
earned shall be deemed to have been earned pro rata, as if the Performance Goals
are attained as of the effective date of the Change in Control, by taking the
product of (A) the Participant’s target award opportunity for the period to
which the Award is subject, and (B) a fraction, the numerator of which is the
number of whole months that have elapsed from the beginning of the performance
period to which the Award is subject to the date of the Change in Control and
the denominator of which is the number of whole months in the performance
period.

 

For purposes of this Section 16, the “value” of a Performance Share shall be
equal to, and the “value” of a Performance Unit the value of which is equal to
the Fair Market Value of one or more Shares shall be based on, the Change in
Control Price.

 

Except as otherwise expressly provided in any agreement between a Participant
and the Company (including where any such agreement makes reference to
corresponding provisions of the 1990 Plan rather than this Plan), if the receipt
of any payment by a Participant under the circumstances described above would
result in the payment by the Participant of any excise tax provided for in
Section 280G and Section 4999 of the Code, then the amount of such payment shall
be reduced to the extent required to prevent the imposition of such excise tax.

 

17.                               Miscellaneous.

 

(a)                                  Other Terms and Conditions. The grant of
any Award may also be subject to other provisions (whether or not applicable to
the Award granted to any other Participant) as the Committee determines
appropriate, including, without limitation, provisions for:

 

(i) one or more means to enable Participants to defer the delivery of Shares or
recognition of taxable income relating to Awards or cash payments derived from
the Awards on such terms and conditions as the Committee determines, including,
by way of example, the form and manner of the deferral election, the treatment
of dividends paid on the Shares during the deferral period or a means for
providing a return to a Participant on amounts deferred, and the permitted
distribution dates or events (provided that no such deferral means may result in
an increase in the number of Shares issuable under this Plan);

 

(ii) the payment of the purchase price of Options (A) by delivery of cash or
other Shares or other securities of the Company (including by attestation)
having a then Fair Market Value equal to the purchase price of such Shares,
(B) by delivery (including by fax) to the Company or its designated agent of an
executed irrevocable option exercise form together with irrevocable instructions
to a broker-dealer to sell or margin a sufficient portion of the Shares and
deliver the sale or margin loan proceeds directly to the Company to pay for the
exercise price, (C) by surrendering the right to receive Shares otherwise
deliverable to the Participant upon exercise of the Award having a Fair Market
Value at the time of exercise equal to the total exercise price, or (D) by any
combination of (A), (B) and/or (C);

 

(iii) except in connection with the grant of Awards providing Options or SARs,
for which Awards this subsection is not applicable, provisions giving the
Participant the right to receive

 

A-12

--------------------------------------------------------------------------------


 

dividend payments or dividend equivalent payments with respect to the Shares
subject to the Award (but only after the Shares subject to the Award are earned,
vested or acquired), which payments may be either made currently or credited to
a nonqualified deferred compensation account for the Participant that complies
with the applicable requirements of Code Section 409A, provides for the deferral
of payment of such amounts to a specified employee or until a specified event
described in Code Section 409A(a)(2), and may be settled in cash or Shares, as
the Committee determines;

 

(iv) restrictions on resale or other disposition of Shares; and

 

(v) compliance with federal or state securities laws and stock exchange
requirements.

 

(b)                                 Employment and Service. The issuance of an
Award shall not confer upon a Participant any right with respect to continued
employment or service with the Company or any Affiliate, or the right to
continue as a Director. Unless determined otherwise by the Committee, for
purposes of the Plan and all Awards, the following rules shall apply:

 

(i) a Participant who transfers employment between the Corporation and its
Subsidiaries, or between Subsidiaries, will not be considered to have terminated
employment;

 

(ii) a Participant who ceases to be a Non-Employee Director because he or she
becomes an employee of the Company or a Subsidiary shall not be considered to
have ceased service as a Director with respect to any Award until such
Participant’s termination of employment with the Company and its Subsidiaries;

 

(iii) a Participant who ceases to be employed by the Company or a Subsidiary and
immediately thereafter becomes a Non-Employee Director, a non-employee director
of a Subsidiary, or a consultant to the Company or any Subsidiary shall not be
considered to have terminated employment until such Participant’s service as a
director of, or consultant to, the Company and its Subsidiaries has ceased; and

 

(iv) a Participant employed by a Subsidiary will be considered to have
terminated employment when such entity ceases to be a Subsidiary.

 

(c)                                  No Fractional Shares. No fractional Shares
or other securities may be issued or delivered pursuant to this Plan, and the
Committee may determine whether cash, other securities or other property will be
paid or transferred in lieu of any fractional Shares or other securities, or
whether such fractional Shares or other securities or any rights to fractional
Shares or other securities will be canceled, terminated or otherwise eliminated.

 

(d)                                 Unfunded Plan. This Plan is unfunded and
does not create, and should not be construed to create, a trust or separate fund
with respect to this Plan’s benefits. This Plan does not establish any fiduciary
relationship between the Company and any Participant or other person. To the
extent any person holds any rights by virtue of an Award granted under this
Plan, such rights are no greater than the rights of the Company’s general
unsecured creditors.

 

(e)                                  Requirements of Law and Securities
Exchange. The granting of Awards and the issuance of Shares in connection with
an Award are subject to all applicable laws, rules and regulations and to such
approvals by any governmental agencies or national securities exchanges as may
be required. Notwithstanding any other provision of this Plan or any award
agreement, the Company has no liability to deliver any Shares under this Plan or
make any payment unless such delivery or payment would comply with all
applicable laws and the applicable requirements of any securities exchange or
similar entity, and unless and until the Participant has taken all actions
required by the Company in connection therewith. The Company may impose such
restrictions on any Shares issued under the Plan as the Company

 

A-13

--------------------------------------------------------------------------------


 

determines necessary or desirable to comply with all applicable laws, rules and
regulations or the requirements of any national securities exchanges.
Notwithstanding any provision of this Plan or any document pertaining to Awards
granted hereunder to the contrary, this Plan shall be so construed, interpreted
and administered to meet the applicable requirements of Code Section 409A to
avoid a plan failure described in Code Section 409A(a)(1).

 

(f)                                    Governing Law. This Plan, and all
agreements under this Plan, will be construed in accordance with and governed by
the laws of the State of Wisconsin, without reference to any conflict of law
principles. Any legal action or proceeding with respect to this Plan, any Award
or any award agreement, or for recognition and enforcement of any judgment in
respect of this Plan, any Award or any award agreement, may only be heard only
in a “bench” trial, and any party to such action or proceeding shall agree to
waive its right to a jury trial.

 

(g)                                 Limitations on Actions. Any legal action or
proceeding with respect to this Plan, any Award or any award agreement must be
brought within one year (365 days) after the day the complaining party first
knew or should have known of the events giving rise to the complaint.

 

(h)                                 Construction. Whenever any words are used
herein in the masculine, they shall be construed as though they were used in the
feminine in all cases where they would so apply; and wherever any words are used
in the singular or plural, they shall be construed as though they were used in
the plural or singular, as the case may be, in all cases where they would so
apply. Title of sections are for general information only, and this Plan is not
to be construed with reference to such titles.

 

(i)                                     Severability. If any provision of this
Plan or any award agreement or any Award (i) is or becomes or is deemed to be
invalid, illegal or unenforceable in any jurisdiction, or as to any person or
Award, or (ii) would disqualify this Plan, any award agreement or any Award
under any law the Committee deems applicable, then such provision should be
construed or deemed amended to conform to applicable laws, or if it cannot be so
construed or deemed amended without, in the determination of the Committee,
materially altering the intent of this Plan, award agreement or Award, then such
provision should be stricken as to such jurisdiction, person or Award, and the
remainder of this Plan, such award agreement and such Award will remain in full
force and effect.

 

A-14

--------------------------------------------------------------------------------